Citation Nr: 1142397	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Propriety of the reduction in the rating for Grand Mal epilepsy from 100 percent to 40 percent (and to restoration of all or part of the previously assigned rating).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that implemented a previously proposed reduction in the rating for the Veteran's seizure disorder (from 100% to 40%), effective March 1, 2007.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims folder.

The Board notes that an interim (February 2009) rating decision separately decided/denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  He was advised of the decision and of his appellate rights in the matter.  He did not file a notice of disagreement with the rating decision and it has become final 38 U.S.C.A. § 7105.  Hence, the matter of entitlement to a TDIU rating is not now before the Board.  The Board notes that the record developed since February 2009 appears to be re-raising a claim for TDIU.  The agency of original jurisdiction (AOJ) has not adjudicated such new claim, and the Board therefore does not have jurisdiction in the matter.  It is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The record shows that when the RO proposed and implemented a reduction in the rating for the Veteran's grand mal epilepsy from 100 percent (which rating had not been in effect for 5 years or more) to 40 percent, the disability had improved to the extent that he did not experience at least one major seizure in 4 months over the last year or 9-10 minor seizures weekly. 

2.  Subsequent to the effective date of the reduction (March 1, 2007), but during the pendency of this appeal, the grand mal epilepsy is shown to have increased in severity to the extent that the Veteran is experiencing 9-10 minor seizures per week; one major seizure in three months over the last year, or more than 10 minor seizures per week are not shown.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the Veteran's grand mal epilepsy from 100 percent to 40 percent effective March 1, 2007 was supported by the factual evidence of record, and in accordance with procedural safeguards, and was proper.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.124a, Diagnostic Code (Code) 8910 (2011). 

2.  A 60 percent rating for the grand mal epilepsy is now warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8910 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Reductions under 38 C.F.R. § 3.105(e) have their own notice criteria, outlined therein.  A February 2006 rating decision (and a letter to him that same month) advised the veteran of the proposal to reduce the rating for his seizure disorder, of the basis for the proposal, and of his appellate rights.  He was afforded the requisite period of time to respond.  The due process protections afforded under 3.105(e) are satisfied.  It is not alleged that notice in this case was adequate [notably, at the Travel Board hearing the Veteran indicated that he would be satisfied with the action being taken herein, i.e., an increase in the rating to 60 percent].  

The Veteran's pertinent treatment records, including, VA outpatient treatment records, private medical records, and administrative and medical records from the Social Security Administration have been secured.  The RO arranged for an examination of the Veteran in November 2007 (and that examination, considered with the competent lay evidence in this case, is deemed adequate for rating purposes).  He requested, and was afforded, a hearing on appeal.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

B.  Legal Criteria, Factual Background and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  

The Veteran's grand mal epilepsy is now assigned a 40 percent rating under 38 C.F.R. § 4.124a, Code 8910, which provides that the disability is to be rated under the general rating formula for major seizures.

Under the General Rating Formula for Major and Minor Epileptic Seizures where there has been at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly, a 40 percent rating is to be assigned.  Where there is averaging of at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week, a 60 percent rating is warranted.  Where there is averaging of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly, an 80 percent rating is warranted.  Epilepsy averaging at least 1 major seizure per month over the last year is to be rated 100 percent.  Note (1) provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provides that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).
38 C.F.R. § 4.124a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that  rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction of the payments being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  § 3.105(e) goes on to explain all the due process protections applicable in rating reductions.  

Total disability ratings will not be reduced in the absence of examination showing material improvement.  38 C.F.R. § 3.343.  Another regulation provides for certain due process measures and evidentiary development where the rating in question has continued for a long period of time (5 years or more).  However, it does not apply to ratings which have not become stabilized and are subject to improve.  38 C.F.R. § 3.344(c).

Historically, a December 2003 rating decision increased the rating for the Veteran's grand mal epilepsy from a 40 percent rating which had been in effect for approximately 28 years to 100 percent, effective August 20, 2003.  It was noted that the Veteran had long been seizure-free, but had then self-reduced his medication, causing a seizure.  His medication was increased.  It was further noted that there was a likelihood of improvement, that the increase in severity was not deemed permanent, and that future examinations would be scheduled.  

A July 2004 VA treatment report notes that Veteran had no seizures, and was not experiencing any side-effects from seizure medication (Dilantin).  In February and November 2005 VA treatment records it was noted that the Veteran denied seizure activity.  

On VA examination in February 2006 it was noted that the Veteran was having 1 major seizure per year, and 1-2 minor seizures per month.  
A February 2006 rating decision (and a letter to the Veteran that same month) advised the Veteran of a proposal to reduce the rating for his grand mal epilepsy, the reasons for the proposal, and his procedural rights in the matter.  He was afforded ample opportunity to respond.  

Subsequent VA treatment records show that in July 2006 the Veteran described episodes that sounded like seizure auras.  In November 2006 it was noted that he was not having any seizure activity.  

A December 2006 rating decision implemented the reduction in the rating to 40 percent, effective March 1, 2007.  It was based on examination and treatment records showing sustained improvement (i.e., major seizures more than 1 in 6 months or 2 per year or minor seizures more than 5-8 per week were not shown.  Notably, the Veteran had been working (as treatment records had shown that the Veteran sought medical statements excusing him from working at heights and heavy lifting at his place of employment).  The reduction was made prospectively, as required under § 3.105(e).  The reduction was also in compliance with 38 C.F.R. § 3.343, 3.344.  A due process deficiency is not shown.  Accordingly, the Board finds that the reduction in the rating from 100 percent to 40 percent, effective March 1, 2007 was supported by the factual record and in accordance with governing law and regulations, and was proper.

However, the analysis does not stop at that point.  Additional pertinent evidence was received subsequent to the December 2006 rating decision.  It pertains to the status of the seizure disorder after the effective date of the reduction, March 1, 2007.  Specifically, on April 2007 VA neurology follow-up note, it was noted that the Veteran was seen with his wife and reported that he was having generalized seizures on an average of every four to six weeks, plus what appears to be partial complex seizures even more frequently.  It was further noted that the Veteran had headaches and had sustained some minor head injury with his last seizure.  

In a May 2009 medical statement a VA treating physician noted that the Veteran's generalized tonic-clonic seizures have been well controlled but that he had partial seizures (6-7/week in frequency), that were not controlled.
On November 2007 VA examination the Veteran reported that he would have two or three seizures a month.  He described both partial complex-type phenomenon and also generalized tonic-clonic seizures, when he would bite his tongue and may lose urine.  He stated that he has had several injuries over the past year because of the seizures, including a neck injury, which resulted in a radiculopathy into his left hand.  Following examination, the diagnosis was generalized tonic-clonic seizure disorder.  "He has poor control with several seizures per month."

At the September 2011 Travel Board hearing the Veteran's wife testified, in essence, that she observes the Veteran having daily (and sometimes more than once daily) minor seizures when he stares, or he forgets his thoughts.  She related that she and the Veteran would be talking and all of a sudden he would stop and forget what he was saying.  She also stated that he sometimes stops breathing while sleeping and sometimes he awakes with his tongue bleeding, where he bit it.  She also testified that he falls and does not remember the fall.  The Veteran testified at the hearing that his major seizures are controlled by medicine, but he still has 9-10 minor seizures a week.  

Based on the evidence pertaining to the status of the Veteran's epilepsy since March 1, 2007, to including their testimony at the Travel Board hearing (which is considered substantially credible), and resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonably shows that the Veteran's epilepsy is now manifested by 9-10 minor seizures per week warranting a 60 percent rating under the General Formula for Rating Major and Minor Seizures.  As he is not shown to have major seizures in a frequency of 1 in 3 months over a period of a year or minor seizures in a frequency of more than 10 per week, a schedular rating in excess of 60 percent is not warranted.  Notably, the Veteran indicated on the record at the Travel Board hearing that he would be satisfied with a 60 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (Claimant may limit claim or appeal to issue of entitlement to particular disability rating which is less than maximum allowed by law for specific service-connected condition.).  The Board nevertheless considered whether referral of this case for consideration of entitlement to an extraschedular rating in excess of 30 percent is warranted.   As there is no objective evidence, or allegation of symptoms not encompassed by the schedular criteria, i.e., suggesting that such criteria are inadequate, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as was noted above, the Veteran did not appeal the RO's denial of his claim for a TDIU rating (during the pendency of this appeal), and that decision is final.   Consequently, the matter of entitlement to a TDIU rating not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [However, it has been referred to the RO for re-consideration/any appropriate action.]


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's service-connected epilepsy from 100 percent to 40 percent effective March 1, 2007 is denied.

A current rating of 60 percent is granted for the Veteran's grand mal epilepsy, subject to the regulations governing payment of monetary benefits. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


